

116 HR 6577 IH: To direct the Secretary of Health and Human Services to award grants or contracts to public or private entities to carry out a national awareness campaign to increase factual awareness and knowledge of COVID–19.
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6577IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Cox of California (for himself and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to award grants or contracts to public or private entities to carry out a national awareness campaign to increase factual awareness and knowledge of COVID–19.1.Awareness campaign(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall award competitive grants or contracts to one or more public or private entities to carry out a national awareness campaign to increase factual awareness and knowledge of COVID–19.(b)ComponentsThe campaign under subsection (a) shall include—(1)multilingual and culturally appropriate information and distribution strategies;(2)information based on available scientific evidence;(3)an emphasis on countering stigma and shame, such as harmful and false accusations regarding origination of the virus; and(4)scientific data countering propaganda related to viral origination.